     Case 3:21-cv-00218-BEN-DEB Document 11 Filed 03/23/21 PageID.241 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    ARLO TECHNOLOGIES, INC.,                      Case No.: 21-CV-0218-BEN-DEB
                       Plaintiff,
12
      v.
                                                    ORDER GRANTING JOINT
13                                                  MOTION TO EXTEND TIME FOR
      SKYBELL TECHNOLOGIES, INC., SB IP             DEFENDANTS TO RESPOND TO
14
      HOLDINGS, LLC and EYETALK365, LLC,            COMPLAINT
15                    Defendants.
                                                    [ECF No. 10]
16
17         Plaintiff Arlo Technologies, Inc. (“Arlo”) and Defendants Skybell Technologies,
18   Inc., SB IP Holdings, LLC, and Eyetalk365, LLC (collectively, “Defendants”) filed a
19   Joint Motion for Extension of Time for Defendants to Respond to Plaintiff’s Complaint
20   (the “Joint Motion”). ECF No. 10. Good cause appearing, the Court GRANTS the Joint
21   Motion. Accordingly, Defendants shall file their responsive pleading on or before April
22   21, 2021.
23         IT IS SO ORDERED.
24
25   Dated: March 23, 2021                       ______________________________
                                                 HON. ROGER T. BENITEZ
26                                               United States District Judge
27
28

                                                1
                                                                            20-CV-0146-BEN-AHG
